DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Applicant’s amendment of claims 1 and 3-9, in “Claims - 05/04/2020” (version 1 of 2), is acknowledged. 
Reasons for Allowances
Claims 1-9 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1  the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the process steps and sequences of teaches a method for manufacturing a microelectronic device in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically, the steps of, inter alia,  “..  a fourth step of forming a second resist layer in a region corresponding to the rib portion on a bottom surface of the depression, a side surface of the depression, and the surface of the first semiconductor layer which is opposite to the insulating layer after the third step; and a fifth step of forming the rib portion by etching the first semiconductor layer (101) until reaching the insulating layer using the second resist layer as a mask after the fourth step. ” as recited in Claim 1.
The most relevant prior arts of references (US 20140327946 A1 to Van Lierop; Hendrikus et al., and analogous art (US 20040232107 A1 to Kouma, Norinao et al.) substantially teaches the processes of the claims with the exception of the limitations described in the preceding paragraph.
Van Lierop; Hendrikus et al., teaches a method for manufacturing an optical device (20), the optical device comprising (Figs 1 to 5A-5G; [0077+):
a base (60), a movable unit (52, micromirror), an elastic ([0074]) support portion (74) connected between the base (60) and the movable unit (52) , and
an optical function unit (scanning micromirror; [0042]) disposed on the movable unit (52), 
wherein the base (60), the movable unit (52), and the elastic support portion (74) are constituted by a semiconductor substrate (SOI; [0084]) including a first semiconductor layer (530; Fig 5B; [0078,0082-0084]), 
a second semiconductor layer (510), and an insulating layer (insulating layer) disposed between the first semiconductor layer and the second semiconductor layer, 
the base (60) is constituted (Fig 5G-5I) by the first semiconductor layer, the second semiconductor layer, and the insulating layer, 
at least one of the movable unit (52) and the elastic support portion (74) includes a rib portion (96) constituted at least by the first semiconductor layer (530) and disposed on the second semiconductor layer (510), and
the first semiconductor layer (530) constituting the rib portion (96) is thinner (Fig 5D) than the first semiconductor layer constituting the base (60), the method comprising:
a first step of preparing the semiconductor substrate (silicon-on-insulator (SOI) that includes a portion corresponding to the base (60), the movable unit (52), and the elastic support portion (74);
a second step of forming (first patterning process) a first resist layer (40 in view of Kouma, Norinao et al. Fig 15a-15c; [0157-0161]) in a region corresponding to the base (60) on a surface of the first semiconductor layer (530) which is opposite to the insulating layer after the first step;
a third step of forming a depression (43, 43a-43b; in view of Kouma, Norinao et al. Fig 15c) in the first semiconductor layer (530) by etching the first semiconductor layer up to an intermediate portion in a thickness direction using the first resist layer as a mask after the second step;
A third relevant prior arts of references (US 20050194840 A1 to Mori, Keiichi et al.) teaches some processes of the claim as cited below:
Mori, Keiichi et al. teaches, inter alia, steps involved in the manufacture of the optical switch of the FIG. 3: 
a fourth step (S3) of forming a second resist layer (66) on a bottom surface of the depression (66), a side surface of the depression, and the surface of the first semiconductor layer which is opposite to the insulating layer (62) after a third step (S2).
However, starting from the combination of (Van Lierop; Hendrikus et al., and Kouma, Norinao et al.) there is no motivation for the person skilled in the art to add the fourth process step with Mori, Keiichi et al. in the claimed way.    
Moreover, the combination of (Van Lierop; Hendrikus et al., and Kouma, Norinao et al. and Mori, Keiichi et al.) does not disclose other limitations cited in reasons of allowance paragraph.   
Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claim, the claim 1 is deemed patentable over the prior art.
Claims 2-9 are allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896 
August 15, 2022